Name: Decision of the EEA Joint Committee No 15/98 of 6 March 1998 amending Annex XIX (Consumer protection) to the EEA Agreement
 Type: Decision
 Subject Matter: marketing;  European construction;  European Union law;  consumption
 Date Published: 1998-10-08

 8.10.1998 EN Official Journal of the European Communities L 272/22 DECISION OF THE EEA JOINT COMMITTEE No 15/98 of 6 March 1998 amending Annex XIX (Consumer protection) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XIX to the Agreement was amended by Decision of the EEA Joint Committee No 34/96 (1); Whereas Directive 97/7/EC of the European Parliament and of the Council of 20 May 1997 on the protection of consumers in respect of distance contracts (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following point shall be inserted after point 3 (Council Directive 85/577/EEC) in Annex XIX to the Agreement: 3a. 397 L 0007: Directive 97/7/EC of the European Parliament and of the Council of 20 May 1997 on the protection of consumers in respect of distance contracts (OJ L 144, 4.6.1997, p. 19). Article 2 The texts of Directive 97/7/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 7 March 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities. Done at Brussels, 6 March 1998. For the EEA Joint Committee The President F. BARBASO (1) OJ OJ L 237, 19.9.1996, p. 41. (2) OJ L 144, 4.6.1997, p. 19.